— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Orange County (Owen, J.), dated August 3, 2004, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly denied the instant habeas corpus petition and, in effect, dismissed the proceeding. “A ‘writ of habeas corpus may not be used to review questions already decided or, absent reasons of practicality and necessity, questions that could have been raised by direct appeal or by a collateral attack in the court of the petitioner’s conviction’ ” (People ex rel. Barnes v Fischer, 303 AD2d 526 [2003], quoting People ex rel. Pearson v Garvin, 211 AD2d 690, 691 [1995]; see People ex rel. Maldonado v Artuz, 267 AD2d 411 [1999]; People ex rel. Sommer v Mann, 235 AD2d 562 [1997]; People ex rel. Kahn v Keane, 216 AD2d 428 [1995]; People ex rel. Lloyd v Keane, 209 AD2d 564 [1994]; People ex rel. Bedoya v Keane, 206 AD2d 494, 495 [1994]). Further, where, as here, a petitioner “presents no fundamental constitutional or statutory claim that was not already reviewed on direct appeal or on his CPL 440.10 motion *583and would warrant departure from traditional, orderly process,” the petition is procedurally barred (People ex rel. Pearson v Garvin, supra at 691; cf. People ex rel. Keitt v McMann, 18 NY2d 257, 262 [1966]). Schmidt, J.P., Adams, Luciano and Rivera, JJ., concur.